Case 3:20-cv-03057-ELW Document 17                Filed 04/27/21 Page 1 of 3 PageID #: 3106




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   HARRISON DIVISION


  SHANNON C. JONES                                                                   PLAINTIFF

  v.                                   CIVIL NO. 20-cv-03057

  ANDREW SAUL, Commissioner                                                          DEFENDANT
  Social Security Administration

                                   MEMORANDUM OPINION

           Plaintiff, Shannon C. Jones, brings this action under 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of Social Security Administration

  (Commissioner) denying his claim for supplemental security income (“SSI”) under the

  provisions of Title XVI of the Social Security Act (the “Act”). In this judicial review, the

  Court must determine whether there is substantial evidence in the administrative record to

  support the Commissioner’s decision. See 42 U.S.C. § 405 (g).

           Plaintiff protectively filed his application for SSI on October 21, 2016. (Tr. 58). In his

  applications, Plaintiff alleged disability beginning on October 10, 2016, due to: a craniotomy,

  triple bypass surgery, high blood pressure, stents in his heart, a stroke, short term memory loss,

  an inability to walk for long periods of time, and needing a cane to walk. (Tr. 58, 1253). An

  administrative hearing was held on October 4, 2018, at which Plaintiff appeared with counsel

  and testified. (Tr. 1039-91). Plaintiff’s mother and a vocational expert (“VE”) also testified.

  (Id.).

           On September 11, 2019, the ALJ issued an unfavorable decision. (Tr. 55). The ALJ

  found that during the relevant time period, Plaintiff had an impairment or combination of

  impairments that were severe: ischemic heart disease, late effects of injuries to the nervous


                                                   1
Case 3:20-cv-03057-ELW Document 17              Filed 04/27/21 Page 2 of 3 PageID #: 3107




  system, depressive disorder, and a personality disorder. (Tr. 60-61). However, after reviewing

  all of the evidence presented, the ALJ determined that Plaintiff’s impairments did not meet or

  equal the severity of any impairment listed in the Listing of Impairments found in 20 CFR Part

  404, Subpart P, Appendix 1. (Tr. 61-64). The ALJ found that Plaintiff retained the residual

  functional capacity (RFC) to:

         [P]erform sedentary work as defined in 20 CFR 416.967(a) except he can only
         occasionally balance, stoop, kneel, crouch, crawl, and climb ramps and stairs, but
         can never climb ladders, ropes, or scaffolds and requires the use of a handheld
         assistive device for balance. He is limited to frequent handling and fingering with
         his left upper extremity and frequent operation of foot controls with his left lower
         extremity. The claimant must avoid concentrated exposure to hazardous machinery,
         unprotected heights, fumes, odors, dusts, gases, and poorly ventilated areas. He is
         capable of performing work where interpersonal contact is incidental to the work
         performed and involves tasks where the complexity of the work is learned and
         performed by rote with few variables and little judgement, where the supervision
         required is simple, direct, and concrete.
          (Tr. 64-67).

          The ALJ found Plaintiff would be unable to perform any of his past relevant work.

  (Tr. 67-68). With the help of a vocational expert, the ALJ then determined that Plaintiff could

  perform the representative occupations of small product assembler, document preparer, or

  circuit board layout inspector. (Tr. 68-69). The ALJ found Plaintiff had not been disabled

  since October 21, 2016. (Tr. 69).

         Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 15, 16).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

                                                 2
Case 3:20-cv-03057-ELW Document 17               Filed 04/27/21 Page 3 of 3 PageID #: 3108




  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff brings the following points on appeal: 1) Whether the ALJ committed

  reversible error by finding the consultative examiner’s conclusion unpersuasive; and 2)

  Whether the ALJ committed reversible error by failing to incorporate all of Plaintiff’s

  medically documented limitations in the RFC. (Doc. 15). The Court has reviewed the entire

  transcript and the parties’ briefs. For the reasons stated in the ALJ’s well-reasoned opinion

  and in the Government’s brief, the Court finds Plaintiff’s arguments on appeal to be without

  merit and finds the record as a whole reflects substantial evidence to support the ALJ’s

  decision. Accordingly, the ALJ’s decision is hereby summarily affirmed, and Plaintiff’s

  Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir.

  2010)(district court summarily affirmed the ALJ).

         IT IS SO ORDERED this 27nd day of April 2021.

                                                /s/ Erin L. Wiedemann
                                                HON. ERIN L. WIEDEMANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
